            Case 1:19-cv-02514-KBJ Document 17 Filed 08/26/19 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


BRIAN KAREM,                                             :
                                                         :        CIVIL ACTION
               Plaintiff,                                :
                                                         :
                            v.                           :        NO. 1:19-CV-02514-KBJ
                                                         :
DONALD J. TRUMP, in his official capacity as             :
President of the United States and in his individual     :
capacity; and STEPHANIE GRISHAM, in her                  :
official capacity as White House Press Secretary and     :
in her individual capacity,                              :
                                                         :
                                                         :
                                                         :
                                                         :
                                                         :
               Defendants.                               :


         MOTION FOR LEAVE TO FILE BRIEF OF THE WHITE HOUSE
     CORRESPONDENTS’ ASSOCIATION AS AMICUS CURIAE SUPPORTING
    PLAINTIFF’S MOTIONS FOR A TEMPORARY RESTRAINING ORDER AND
                      PRELIMINARY INJUNCTION

               Proposed amicus curiae, the White House Correspondents’ Association (the

“WHCA”), respectfully moves this Court under Local Civil Rule 7(o) for leave to file the

attached amicus curiae brief in support of Plaintiff’s Motions for a Temporary Restraining Order

and Preliminary Injunction. The proposed brief is attached to this Motion.

       1.      This Court “has broad discretion to permit . . . participat[ion] [of] amici curiae,”

and amicus participation is appropriate where amici have “relevant expertise and a stated

concern for the issues at stake in [the] case.” Dist. of Columbia v. Potomac Elec. Power Co., 826

F. Supp. 2d 227, 237 (D.D.C. 2011). An amicus brief should “‘be allowed when . . . the amicus

has unique information or perspective that can help the court beyond the help that the lawyers for
            Case 1:19-cv-02514-KBJ Document 17 Filed 08/26/19 Page 2 of 4



the parties are able to provide.’” Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003)

(quoting Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997)).

       2.      The WHCA is a nonprofit association, incorporated in the District of Columbia,

whose primary mission is to advocate for the newsgathering rights of the press on behalf of

journalists who cover the White House and on behalf of the American public who rely on the

press to provide information about the activities of their elected officials. Founded over 100

years ago, in February 1914, the WHCA has consistently and effectively worked to ensure that

the men and women who gather and report the news from the White House have the ability to

seek answers from powerful officials, up to and including the President of the United States.

The WHCA is comprised of hundreds of members from print, television, radio, and online

journalism.

       3.      This brief is intended to highlight for the Court the dangerous precedent that

would be established if this Court accepts Defendants’ arguments and denies Plaintiff the relief

that he seeks. The WHCA is uniquely positioned to provide this Court with information and

insight based on its experience and mission representing journalists who cover the White House.

       4.      Counsel for all parties have consented to granting leave to file.

Dated: August 26, 2019                             Respectfully submitted,

                                                   /s/ George A. Lehner
                                                   George A. Lehner (D.C. Bar. No. 281949)
                                                   PEPPER HAMILTON LLP
                                                   Hamilton Square
                                                   600 Fourteenth Street, N.W.
                                                   Washington, D.C. 20005-2004
                                                   Phone: 202.220.1416
                                                   Fax: 202.220.1665
                                                   lehnerg@pepperlaw.com

                                                   Eli Segal (pro hac vice forthcoming)
                                                   PEPPER HAMILTON LLP
Case 1:19-cv-02514-KBJ Document 17 Filed 08/26/19 Page 3 of 4



                               3000 Two Logan Square
                               Eighteenth & Arch Streets
                               Philadelphia, PA 19103-2799
                               Phone: 215.981.4239
                               Fax: 215.981.4750
                               segale@pepperlaw.com

                               Counsel for White House Correspondents’
                               Association
         Case 1:19-cv-02514-KBJ Document 17 Filed 08/26/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

              I hereby certify that on August 26, 2019, a true and correct copy of the foregoing

MOTION FOR LEAVE TO FILE BRIEF OF THE WHITE HOUSE CORRESPONDENTS’

ASSOCIATION AS AMICUS CURIAE SUPPORTING PLAINTIFF’S MOTIONS FOR A

TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION was served via

the ECF system upon all counsel of record.




                                             /s/ George A. Lehner
                                             George A. Lehner
        Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


BRIAN KAREM,                                           :
                                                       :       CIVIL ACTION
              Plaintiff,                               :
                                                       :
                           v.                          :       NO. 1:19-CV-02514-KBJ
                                                       :
DONALD J. TRUMP, in his official capacity as           :
President of the United States and in his individual   :
capacity; and STEPHANIE GRISHAM, in her                :
official capacity as White House Press Secretary and   :
in her individual capacity,                            :
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :
              Defendants.                              :


 BRIEF OF THE WHITE HOUSE CORRESPONDENTS’ ASSOCIATION AS AMICUS
     CURIAE SUPPORTING PLAINTIFF’S MOTIONS FOR A TEMPORARY
          RESTRAINING ORDER AND PRELIMINARY INJUNCTION

I.     INTEREST OF AMICUS CURIAE

              Amicus curiae is the White House Correspondents’ Association (the “WHCA”), a

nonprofit association incorporated in the District of Columbia, whose primary mission is to

advocate for the newsgathering rights of the press on behalf of journalists who cover the White

House and on behalf of Americans who rely on the press to provide information about the

activities of their elected officials. Founded over 100 years ago, in February 1914, the WHCA

has consistently and effectively worked to ensure that the men and women who gather and report

the news from the White House have the ability to seek answers from powerful officials, up to

and including the President of the United States. The WHCA has 439 regular members and 152




                                               -1-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 2 of 8



associate members who represent over 100 different print, television, radio, and online

journalism outlets.

                The WHCA was founded on the belief, as expressed by this country’s Founders

and enshrined in the First Amendment, that an independent news media is vital to the health of

the republic. The ability of the press to question elected officials vigorously and regularly and to

report freely on the activities of these officials is fundamental to our democracy. When

government officials—including the President of the United States here—attempt to restrict,

curtail, intimidate, or silence the press in its news gathering activities, the rights of the people

and the press, as guaranteed by the First Amendment, are infringed, and our democratic form of

government is placed in jeopardy.

                Plaintiff in these proceedings, supported by the Amicus Reporters Committee for

Freedom of the Press, has outlined in compelling detail the constitutional violations caused by

the President’s actions. Amicus WHCA submits this brief to highlight the extent and breadth of

the danger posed to all journalists, and to the American public, if either of the following legal

arguments are permitted to stand: (1) the President’s assertion that he has absolute discretion to

pick and choose those journalists who report from the White House; and (2) the President’s

assertion that the White House Press Secretary may exclude from the White House any journalist

whose conduct she deems unprofessional.


II.     ARGUMENT

                Just as he did last year in CNN v. Trump, the President of the United States again

asserts, without any authority, that he has absolute, unbridled discretion to decide who can report

from inside the White House. Insisting that his administration somehow falls outside of the clear

dictates of Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977), he baldly states that “[n]either the



                                                  -2-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 3 of 8



Due Process Clause nor the First Amendment constrain the White House Press Secretary’s

authority to regulate journalists’ access to the White House.” See Gov’t Br. at 1, 15-16, 41-42.

Under the President’s view of the law, if he does not like a question that a journalist asks him, he

can deny that journalist access to the White House. If he does not like the content of an article

that a journalist writes about him, he can deny that journalist access to the White House. If he

does not like the viewpoint that a journalist expresses about him, he can deny that journalist

access to the White House. If he decides that a journalist’s story is “fake news,” he can deny that

journalist access to the White House. And if he or his Press Secretary determine that a particular

journalist’s behavior is “unprofessional,” he can deny that journalist access to the White House.

Moreover, he claims that he can take any or all of these actions without providing any process

whatsoever.

               As this Court recognized in the CNN case, the President’s view of the law is

wrong. It is also reckless and threatens to undermine core democratic values protected by the

First Amendment. While the President may have absolute discretion to exclude a member of the

press from his Trump Tower residence, he does not have absolute discretion to exclude a

member of the press from the White House. Indeed, in the words of the National Park Service,

“the White House stands as a symbol of democracy . . . serv[ing] not only as the seat of the

executive branch of government of the United States of America, but also as an iconic place for

civil discourse.” See President’s Park (White House), National Park Service,

https://www.nps.gov/whho/index.htm. The White House is the People’s House, and the First

Amendment does not permit the President to pick and choose which journalists do—and do

not—cover him there. See The People’s House | The White House: Inside Story, PBS,

https://www.pbs.org/video/white-house-inside-story-peoples-house/. Far from it, the First




                                                -3-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 4 of 8



Amendment requires a compelling government interest—not whim, prejudice, or dislike—for the

President to strip a journalist of his or her ability to report from the White House.

               Perhaps mindful that his assertion of unbridled authority would not be sufficient

in the eyes of the Court, the President, in this case, asserts as a fallback position that it would be

constitutional to empower his Press Secretary to deny White House access to any reporter who

she determines, in her sole discretion, has acted “unprofessionally.” But this fallback position is

cold comfort to journalists covering the White House, as it should be to the public at large. After

all, the White House Press Secretary is the President’s agent for dealing with the press—an

institution that the President has branded an “evil” “enemy of the state” and purveyor of “fake

news,” due in large part to his perception of negative coverage that he and his administration

have received. Therefore, particularly in the current climate, would a journalist necessarily feel

safe asking a tough question or an aggressive follow-up question at the White House knowing

that the Press Secretary was free to bar any journalist simply because she deemed that

journalist’s conduct “unprofessional”?

               The WHCA urges the Court to grant Plaintiff the relief that he seeks and, in doing

so, to roundly reject the President’s dangerous legal positions.

       A.      The administration does not have absolute discretion to pick and
               choose who reports from the White House.

               The President’s claim that his administration has absolute discretion to decide

which journalists have access to the White House is foreclosed by Sherrill v. Knight, 569 F.2d

124 (D.C. Cir. 1977). In Sherrill, the court made clear that, regardless of whether the President

has discretion to select those journalists to whom he grants interviews, a journalist’s First

Amendment rights are implicated by the denial of a White House press pass and a President

therefore is not free to deny press passes as he or she sees fit. See id. at 129 (explaining that



                                                  -4-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 5 of 8



“arbitrary or content-based criteria for press pass issuance are prohibited under the first

amendment” and then discussing other “first amendment considerations” raised by press pass

denial); id. at 130 (“[T]he interest of a bona fide Washington correspondent in obtaining a White

House press pass is protected by the first amendment.”). As the D.C. Circuit put it, “White

House press facilities having been made publicly available as a source of information for

newsmen, the protection afforded newsgathering under the first amendment guarantee of

freedom of the press requires that this access not be denied arbitrarily or for less than compelling

reasons.” Id. at 129 (internal citations omitted). Indeed, the court stressed, “[n]ot only newsmen

and the publications for which they write, but also the public at large have an interest protected

by the first amendment in assuring that restrictions on newsgathering be no more arduous than

necessary, and that individual newsmen not be arbitrarily excluded from sources of information.”

Id. at 129-30. The court then unequivocally held that, “[g]iven these important first amendment

rights implicated by refusal to grant White House press passes to bona fide Washington

journalists, such refusal must be based on a compelling government interest.” Id. at 130.

               In addition to being at odds with binding First Amendment precedent, the

President’s legal position threatens the free flow of information about our elected officials that is

so crucial to the functioning of our democratic system. As explained by Todd J. Gillman—a

WHCA Board Member and Washington Bureau Chief for The Dallas Morning News—in his

Declaration attached to Plaintiff’s injunction papers, “[a] hard pass is critical for anyone who

reports regularly on the White House.” ECF No. 2-8, Gillman Decl. ¶¶ 1, 2, 9. It is no

exaggeration to say that, without one, a White House correspondent simply cannot do his or her

job effectively. For example, without a hard pass, it would be impossible for a White House




                                                 -5-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 6 of 8



correspondent to interact in real time with White House officials, including the President, as an

important national emergency or crisis unfolds, and accurately report on such an event.

                Beyond the impact that a denial of a hard pass has on the individual Plaintiff in

this case, the Court cannot ignore the effect that a decision ratifying the President’s sweeping

claim of discretion would have on other journalists and news outlets that regularly cover the

White House. If the administration were to have the absolute discretion to strip a correspondent

of a hard pass, the chilling effect would be severe, and the First Amendment protections afforded

to journalists, to gather and report news on the activities of the President, would be largely

eviscerated. White House correspondents would have to choose between avoiding questioning

and reporting that could upset the President, on the one hand, and risking the loss of a hard

pass—a requirement to do their job—on the other hand. Forcing those who cover the President

to make such an untenable choice is not something that the First Amendment can tolerate. Nor

can the First Amendment—or our democracy as a whole, for that matter—tolerate yielding to the

President the power to effectively choose who does and who does not cover him.

        B.      The White House Press Secretary must not be permitted to exclude
                journalists from the White House simply because she deems their
                conduct “unprofessional.”

                The President maintains that, even if Sherrill applied here and his administration

lacked the absolute discretion that he claims, it would be constitutional to empower the White

House Press Secretary to strip White House access from any journalist who, in her opinion,

violated a “widely-shared understanding” of “professional[ism]” and “decorum.” Gov’t Br. at

17. It is critical that this argument be rejected as well.

                Even in pre-Trump times, the relationship between the press and the White House

was often adversarial. This is only natural, given that, as the Supreme Court put it, “the press

serves and was designed to serve as a powerful antidote to any abuses of power by governmental


                                                  -6-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 7 of 8



officials, and as a constitutionally chosen means for keeping officials elected by the people

responsible to all the people whom they were selected to serve.” Mills v. Alabama, 384 U.S.

214, 219 (1966). During the current administration, that adversarial relationship has, of course,

risen to an unprecedented level. The President regularly doles out to the media reproaches of

“fake news” and “enemy of the state.” And as Plaintiff highlights in his brief, the President

recently labeled the entire field of journalism “evil”: “‘Journalism’ has reached a new low in the

history of our Country. It is nothing more than an evil propaganda machine for the Democrat

Party. The reporting is so false, biased and evil that it has now become a very sick joke.” Pl. Br.

at 20.

               By all appearances, in the eyes of the President and his administration, asking

tough questions, bringing to light abuses of power, and airing criticisms of the administration is

“unprofessional”—indeed, “evil”—press conduct. But in the eyes of the press and the Supreme

Court, such conduct is precisely what the job of a journalist demands.

               A framework that permits the White House Press Secretary—an agent of the

President—to exclude a journalist from the White House based on her own evaluation of that

journalist’s “professionalism” and “decorum” thus fares no better than a framework that permits

the President absolute discretion to exclude any journalist that he pleases. Either scenario leaves

White House correspondents with the same untenable, unconstitutional, speech-chilling choice:

avoid questioning and reporting that could reflect negatively on the President or risk losing a

hard pass. In the Press Secretary’s own words, she suspended Mr. Karem’s hard pass in order to

“deter Mr. Karem and other members of the press” from engaging in further conduct that she

might deem unprofessional. Pl. Br., Ex. 10 at 8-9 (Aug. 18, 2019 Grisham Letter) (emphasis

added). That desired and likely “deter[rent]”—AKA chilling—effect makes it essential that this




                                                -7-
         Case 1:19-cv-02514-KBJ Document 17-1 Filed 08/26/19 Page 8 of 8



Court step in now to help ensure the continued free flow of information from and about the

White House.


III.   CONCLUSION

               For all of these reasons, the White House Correspondents’ Association requests

that the Court grant Mr. Karem the relief that he seeks and reject the President’s dangerous legal

positions.

Dated: August 26, 2019                            Respectfully submitted,

                                                  /s/ George A. Lehner
                                                  George A. Lehner (D.C. Bar. No. 281949)
                                                  PEPPER HAMILTON LLP
                                                  Hamilton Square
                                                  600 Fourteenth Street, N.W.
                                                  Washington, D.C. 20005-2004
                                                  Phone: 202.220.1416
                                                  Fax: 202.220.1665
                                                  lehnerg@pepperlaw.com

                                                  Eli Segal (pro hac vice forthcoming)
                                                  PEPPER HAMILTON LLP
                                                  3000 Two Logan Square
                                                  Eighteenth & Arch Streets
                                                  Philadelphia, PA 19103-2799
                                                  Phone: 215.981.4239
                                                  Fax: 215.981.4750
                                                  segale@pepperlaw.com

                                                  Counsel for White House Correspondents’
                                                  Association




                                                -8-
        Case 1:19-cv-02514-KBJ Document 17-2 Filed 08/26/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


BRIAN KAREM,                                           :
                                                       :     CIVIL ACTION
              Plaintiff,                               :
                                                       :
                           v.                          :     NO. 1:19-CV-02514-KBJ
                                                       :
DONALD J. TRUMP, in his official capacity as           :
President of the United States and in his individual   :
capacity; and STEPHANIE GRISHAM, in her                :
official capacity as White House Press Secretary and   :
in her individual capacity,                            :
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :
              Defendants.                              :


                                   [PROPOSED] ORDER

              Upon consideration of the Motion for Leave to File Brief of the White House

Correspondents’ Association as Amicus Curiae Supporting Plaintiff’s Motions for a Temporary

Restraining Order and Preliminary Injunction, it is hereby ORDERED that the Motion is

GRANTED and that the proposed Brief may be filed in the above-captioned action.

                                                   BY THE COURT:


                                                   ____________________________
